DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 12/15/21 is acknowledged and has been entered.  Claims 1, 15-16, 18-19, 59-61 and 63-64 have been amended. Claims 3-5, 9-14, 17, 20, 22-23, 25-58 and 62 were previously cancelled.  Accordingly, claims 1-2, 6-8, 15-16, 18-19, 21, 24, 59-61 and 63-67 are pending and under examination. 

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 6-8, 15-16, 18-19, 21, 24, 59-61 and 63-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 
          Claim 1, step (c) the recitation “reference group having a range of autoimmune disease activities” is vague and indefinite.  The specification does not provide a definition for the phrase.  Further, the specification does not provide a definition or specific guidance for what is encompassed by “autoimmune disease activities”. It is unclear if Applicant intends subjects not having the disease and subjects having an autoimmune disease or if Applicant intends symptoms of SLE or symptoms of other autoimmune diseases or if Applicant intends something else.  Thus, the metes and bounds of the claim cannot be ascertained.  Applicant is also reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.
          Claim 15 the recitation “motifs or amino acids listed in Figures 13A-13G” renders the claim indefinite because the claim does not itself define the invention but relies on external material and modern claim practice requires that the claim must stand alone to define the invention and incorporation into claims express reference to the specification is not permitted (Ex parte Fressola, 27 USPQ 2d 1608).  The omission of failing to describe the claimed invention renders the claim incomplete.  If applicant intends to claim the motifs and amino acids of Figures it is recommended to incorporate the motifs and amino acids into the claims.               
           Claim 59, step (c) the recitation “reference group having a range of autoimmune disease activities” is vague and indefinite.  The specification does not provide a 
          Claim 60 the recitation “motifs or amino acids listed in Figures 13A-13G” renders the claim indefinite because the claim does not itself define the invention but relies on external material and modern claim practice requires that the claim must stand alone to define the invention and incorporation into claims express reference to the specification is not permitted (Ex parte Fressola, 27 USPQ 2d 1608).  The omission of failing to describe the claimed invention renders the claim incomplete.  If applicant intends to claim the motifs and amino acids of Figures it is recommended to incorporate the motifs and amino acids into the claims.
           Claim 61 the recitation “reference group having a range of autoimmune disease activities” is vague and indefinite.  The specification does not provide a definition for the phrase.  Further, the specification does not provide a definition or specific guidance for what is encompassed by “autoimmune disease activities”. It is unclear if Applicant intends subjects not having the disease and subjects having an autoimmune disease or if Applicant intends symptoms of SLE or symptoms of other autoimmune diseases or if Applicant intends something else.  Thus, the metes and bounds of the claim cannot be 

                    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 6-7, 15-16, 18-19, 21, 24, 59-61 and 63-67 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al (US 2014/0087963) in view of Bombardier et al (Arthritis and Rheumatism, Vol 35, No. 6, June 1992) or Crow et al (US 2014/0135225) and Stafford (PNAS July 14, 2014, pages E3072-E3080) and   further in view of Woodbury et al (US 2017/0106344) and Williams et al (BMC Immunology 2014, 15:23, pages 1-19).
           Johnston et al discloses a method of determining a state of health and diagnosis of a subject (e.g. abstract, para’s 0004, 0007).  Johnston et al discloses that health monitoring and detection can be for a disease such as systemic lupus erythematosus (e.g. para’s 0050, 0151).  Johnston et al discloses the method comprises contacting a sample from a subject with a peptide array wherein the peptide array comprises different peptides for binding to antibody in the sample (e.g. para 0007, 0056-0057, 0159).  Johnston et al discloses detecting, processing, analyzing and correlating a pattern of binding with the condition wherein an immunosignature is produced (e.g. para 
           Johnston et al differs from the instant invention in failing to specifically teach determining SLE disease activity.
            Bombardier et al teaches that SLEDAI is an index for determining SLE disease activity (e.g. pgs 630, 636).  Bombardier et al discloses that SLEDAI includes determining the presence of immunologic organ system, oral ulcers, low complement such as C3, C4, proteinuria >0.5 (high proteinuria) (page 637, Tables 2-3).  Bombardier et al discloses that the SLEDAI can serve as a useful teaching tool for less experienced clinicians and can be used as a single-status activity index to describe and classify groups of patients.  Which is useful in comparing series of patients at different centers in 
           Crow et al teaches that SLEDAI provides a weighted cumulative index of lupus disease activity that provides a total score that falls between 1 and 105, with higher scores representing increased disease activity (e.g. para 0080).  Crow et al teaches that the SELDAI has been shown to be a valid and reliable disease activity measure in multiple patient groups, and has also been shown to be sensitive to changes in disease activity in children (e.g. para 0080).  Crow et al shows that episodes of mild, moderate and severe flare can be determined by the score (e.g. para 0285).  Crow et al also teaches that SELDAI is a useful instrument to evaluate disease activity over time (e.g. para. 0327).
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of SELDAI for determining SLE disease activity such as taught by Bombardier into the method of Johnston et al because Johnston et al specifically teaches the health status can be deterring and teaches the disease can be SLE and Bombardier et al shows that SLEDAI is an index for determining SLE disease activity and that SLEDAI can serve as a useful teaching tool for less experienced clinicians and can be used as a single-status activity index to describe and classify groups of patients.  Which is useful in comparing series of patients at different centers in terms of disease activity and not just the presence of organ involvement.  Also, by way of Applicants own disclosure at paragraph’s 0030-0031 of the current specification the use of SLEDAI is the most commonly used study of lupus activity.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable 
              It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of SELDAI for determining SLE disease activity into the method of Johnston et al because Crow et al teaches that SLEDAI provides a weighted cumulative index of lupus disease activity has been shown to be a valid and reliable disease activity measure in multiple patient groups, and has also been shown to be sensitive to changes in disease activity in children and is also a useful instrument to evaluate disease activity over time. Also, by way of Applicants own disclosure at paragraph’s 0030-0031 of the current specification the use of SLEDAI is the most commonly used study of lupus activity.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating SLEDAI such as taught by Crow et al into the method of Johnston et al for determining disease activity.
             Johnston et al and Bombardier et al or Crow et al differ from the instant invention in failing to explicitly teach comparison to a reference group having a range of disease activity.
            Stafford et al teaches that it is known and conventional in the art to establish a reference immunosignature from a group having different diseases and utilizing the reference immunosignature to diagnose disease by comparison of a test sample to the reference immunosignature (e.g. abstract, pgs E3073 and E3077-E3079).
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a reference immunosignature having different disease 
Johnston et al., Bombardier et al., Crow et al and Stafford differ from the instant invention in failing to teach the set comprising the number of recited peptides.
Woodbury et al discloses that it is known and conventional in the art to provide a set of peptides that provide the most unique antibody binding data for each disease and teaches that a set can comprise 50 peptides (e.g. para 0128).
           It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a set of peptides such as taught by Woodbury et al into the modified method of Johnston et al because Woodbury et al shows that it is known and conventional in the art to provide a set of peptides that provide the most unique antibody binding data for each disease and teaches that a set can comprise 50 peptides.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a set of peptides such as taught by Woodbury et al into the modified method of Johnston et al.  Further, the optimum number of peptides in an immunosignature set can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  Also, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine 
Johnston et al., Bombardier et al., Crow et al., Stafford et al and Woodbury et al differ from the instant invention in failing to teach the sets of peptides indicative of SLE enriched with amino acid R by 150 % (enrichment of at least one amino acid) (listed in Figure 13A of Applicants Drawings).
Williams et al shows diagnostic peptides of lupus (e.g. Table 1) and shows that the amino acid R appears in numerous peptides listed that are diagnostic of lupus.
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate R amino acid into peptides of the modified peptide array of Johnston et al and to enrich the R amino acid because Williams et al shows that numerous peptides which are diagnostic of lupus comprise the R amino acid.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating and enriching R amino acid in the modified peptide array of Johnston et al.  Further, with respect to the percentage of enrichment as recited in the claims.  Williams et al shows that R appears in numerous peptides that are diagnostic of lupus and therefore one would want to enrich these peptides in the peptide sets indicative of SLE for a more confident pattern of the lupus.  The optimum percentage of enrichment can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  Further, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an 
 With respect to the recitations “wherein the binding signal of the set of peptides indicative of SLE in the reference samples are lower in subject from the reference group having a score of at least 12 when using SLEDAI or SLEDAI-SELENA scoring system” as recited in claim 1 and “wherein the binding signal of the set of peptides indicative of SLE in the reference samples are lower in subject from the reference group having a score of at least 2 when using SLEDAI or SLEDAI-SELENA scoring system” as recited in claim 59.  The combination of Johnston et al in view of Bombardier et al or Crow et al and Stafford et al teach the same method steps, subject, samples, components and SLEDAI as currently recited and therefore absent evidence to the contrary it is deemed that the binding signal of the set of peptides indicative of SLE in the reference samples would be lower in subject from the reference group having a score of at least 12 when using SLEDAI or SLEDAI-SELENA scoring system and the binding signal of the set of peptides indicative of SLE in the reference samples would be lower in subject from the reference group having a score of at least 2 when using SLEDAI or SLEDAI-SELENA scoring system.

Also, it is noted that it is vague and indefinite what applicant intends in reciting “reference group having a range of autoimmune disease activities” and is vague and indefinite in reciting “one or more sequence motifs or amino acids listed in Figures 13A-13G   (see 11(b) rejections supra).  Thus for all the reasons stated supra the combination of Johnston et al in view of Bombardier et al or Crow et al., Stafford et al., Williams  and Woodbury et al read on the instantly recited claims. 

Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art of record does not teach nor fairly 

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive.  
112 (b) Rejections:
Applicant argues that the phrase “reference group having a range of autoimmune disease activities” finds support at least at paragraphs [0004], [0008], [0109] and [0116] and is therefore clear and definite.
This argument is not found persuasive because none of the paragraphs nor any where else in the specification provides a definition of what are disease activities.  The paragraphs indicated by the applicant appear to provide for detecting the presence of additional markers but does not explain or provide how the markers are correlated with or to disease activities and does not make clear what the disease activities are and also provides a SLEDAI score.  For example, is the disease activity a progression of metastatic cancer, growth of a tumor, progression of a disease to a different state, occurrence of specific or new symptoms or does the applicant intend something else. Further the range does not make clear if the range is going from a low to high or if the range is referring to a number of different symptoms, specific autoimmune diseases.  There is absolutely no definition or specific guidance of what a disease activity is or 
         This argument is not found persuasive because this does not provide a definition for what “autoimmune disease activities” actually are.  Further as stated supra and in the previous office action although the claims are read in light of the specification limitations from the specification are not read into the claims.  Thus the claims must stand on their own merits and as currently recited it is unclear what the applicant is referring to and to what the phrase specifically encompasses.  Thus, the metes and bounds of the claim cannot be ascertained.

Applicant argues that MPEP §2173.05(s) states that “[i]ncorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’ Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).” (emphasis added).  Applicant respectfully submits that it is necessary to recite Figures 13 A-13G in the claim, as Figure 13A-13G recite a number of peptide sequences that are of less than four amino acid in length and are not captured by the sequence listing. See MPEP § 2421.02 (stating that the sequence rules embrace “all unbranched, non-D amino acid sequences with four or more amino acids”). As such, there is no practical way to define the claim without reciting the Figures 13A- 13G in claims 15 and 60. Furthermore, it is 
This argument is not found persuasive because the claims as recited reference figures and this affects the scope of the claims and all claims depending therefrom.  The refences to motifs of Figures 13A-13G discloses for example K…..K, K..G, K..R, R.G and many many more .  Thus, when read in light of the specification the metes and bounds of the motifs encompassed by the claim are entirely indefinite.  Additionally, it should be noted that the examiner cannot perform an adequate search of the “20 peptides” that are enriched in one or more of the motifs listed in Figures 13A-13G if those motifs have not been adequately disclosed or precisely defined.  This affects the scope of all claims reciting the figures and all depending claims.   

103 Rejections:
Applicant argues that the method of Johnston is focused on the immunosignaturing binding pattern of an array “us[ing| random sequence peptides [to] enable[] the diversity of the antibody repertoire to be matched by an unbiased, comprehensive library of ligands to screen.” (emphasis added). Johnston at paragraph [0069]. Johnston further teaches that its “[1]mmunosignaturing queries all of the peptides on the array and produces binding values for each.” (emphasis added). Jd. at paragraph [0070]. This is in direct contrast to the instant claims, which focuses on a subset of peptides that are indicative of activity of a specific disease (SLE) and are enriched on the array in order to improve the specificity and sensitivity for detecting 
This argument is not found persuasive because the Applicant is arguing Johnston individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  With respect to applicants statements that Johnston is in directed contrast to the instant claims which are focused on a subset of peptides and are enriched on the array.  This statement is not found persuasive because (1) applicant is arguing Johnston individually and (2) the combination of Johnston, Bombardier et al   or Crow et al., Stafford,  Woodbury et al and Williams et al teach providing numbers of peptides and enrichment and that enrichment of a single amino acid in a peptide and the reasoning why one would want to include an enrichment peptide.
Applicant argues that Bombardier merely discloses validation of the SLEDAI scale, and as such, a person of skill in the art would have not teaching, suggestion or reasonable expectation of success to combine the SLEDAI scale with the immunosignatureing method of Johnston to detect SLE activity levels.
This argument is not found persuasive because (1) 103 rejections are not based on one of skill in the art but rather based on one of ordinary skill in the art, (2) the applicant is arguing Bombardier individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  (3) as stated supra it would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of SELDAI for determining SLE disease activity such as taught by Bombardier into the method of Johnston et al because Johnston et al specifically teaches the health status can be deterring and teaches the disease can be SLE and Bombardier et al shows that SLEDAI is an index for determining SLE disease activity and that SLEDAI can serve as a useful teaching tool for less experienced clinicians and can be used as a single-status activity index to describe and classify groups of patients.  Which is useful in comparing series of patients at different centers in terms of disease activity and not just the presence of organ involvement.  Also, by way of Applicants own disclosure at paragraph’s 0030-0031 of the current specification the use of SLEDAI is the most commonly used study of lupus activity.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating SLEDAI such as taught by Bombardier et al into the method of Johnston et al for determining disease activity.
            Applicant argues that the Office has not provided a rationale that teachings of Crow using gene expression signatures for SLE detection would provide a reasonable expectation of success of detecting SLE activity levels using an enriched peptide set indicative of SLE. See Crow at paragraph [0023].
            This argument is not found persuasive because the Examiner explicitly provided the rational for combining Crow with Johnston.  As stated supra and in the previous office action it would have also been obvious to one of ordinary skill in the art at the Also, by way of Applicants own disclosure at paragraph’s 0030-0031 of the current specification the use of SLEDAI is the most commonly used study of lupus activity.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating SLEDAI such as taught by Crow et al into the method of Johnston et al for determining disease activity.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641